Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 2 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 19
My best Friend
St Petersburg August 2d 1814

I received your three last numbers they arrived nearly at the same time No. 14 on Friday and 15 & 16 on Saturday. I am much concern’d at the prospect of affairs with you, and am fearful that the English will put it out of your power to return home, as soon as you think as I understand there is positive information here, that you will be kept on in the same manner, and that no Ministers will be sent to treat, untill you get such powers as they have always demanded, which is nothing more or less, than that you must accept any terms, they may think proper to propose.
I am not the least surprized at the information you last letter contain’d, but I presume this is a question which must be decided hereafter if the other Gentlemen are placed in the same situation I much doubt their submitting to so quietly it is so glaring an injustice that I think some one or other during the next Session of Congress will recall the act of last Winter.
I have said nothing to Mr. Strongotchikoff regarding the House untill I hear from the raising the rent so much is universally said to be a great imposition I have permitted him to make the repairs which was desirous of stipulating that if you should keep the house you will have nothing to do with the expense he may incur and that it was only to render him service that I agreed to it. I have not seen any houses but as the Emperor is going away for the whole winter I do not suppose they will be difficult to find could you form any correct opinion as to the possibility of your passing part of the Winter at Ghent I would in the house in which I now live which is a good winter house and not so far from town as to be attended with any great inconvenience the rent is 900 R: it has double Windows and stoves throughout and it is plenty large enough for our family we see so little company that I do not think it is any great object to have a large house in town but this is as you think best I fear that for you it would not be proper Mr. Monreal told me he would look out and try to find something that would suit you
Many circumstances have occurrd since your departure that I have not mention’d to you because I knew they would give you pain. In the first place I was under the necessity of purchasing a new Carriage as mine broke all to pieces under me, the Coachmakers refused to mend it, and I had it mended by the blacksmith. I bought the Carriage of Mr: Cummings and he took the old one in part payment for 400 R. the sum amounted to 2500. R. The expences of the family have continued pretty much the same Mr. & Mrs Smith having sail’d only last Week. 28th. from Cronstadt in an English Vessel bound to Hull God knows if they will ever reach Holland he appears to have so little inclination to return home things did not go altogether as I wished.I was forced to advance money for Martha’s passage which amounted to three hundred Rubles—We yesterday received the News of the Capture of the Reindeer by the Wasp, said to be a most Gallant action in which both the Captains were killed. thank God Mon Ami for if we are really to have no Peace I hope he will support us in our distress and Connfound our Enemies that last Proclamation is too bad it makes one shudder what is the past in comparison with thisMr. Harris called here for the Cypher but I do not find it among your papers he wished to write you some circumstances of consequence he had better wait till after the fete tomorrow which is to be very splendid it is said that there has been a very interesting interview and that a friend of yours in whom I know you are much interested is to be restored to all his honors and dignities. the Krehmers are silent on this you know how he stands with them, for instance the Macariaf FairAdieu my best beloved friend my paper is full but I write you I never know when to stop God bless and speedily return you to your affectionate WifeL C AdamsCharles is not very well and not at Mr. Fishwicks
